In Mandamus and Prohibition. This cause originated in this court on the filing of a complaint for writs of mandamus and prohibition.
IT IS ORDERED by the court, sua sponte, effective June 2, 1994, that the parties shall comply with the following briefing schedule:
On or before June 17, 1994, the parties shall file all evidence which they intend to present; on or before July 5,1994, relator shall file her merit brief; on or before July 20,1994, respondents shall file their merit briefis); and on or before July 25, 1994, relator shall file any reply brief.